                   IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,                )         8:13CR73-1
                                         )
                   Plaintiff,            )
                                         )
      vs.                                )
                                         )         ORDER
BRYAN HOWARD,                            )
                                         )
                   Defendant.            )

       IT IS ORDERED that Plaintiff shall file a response to Defendant’s motions for
return of seized property (filing nos. 173 and 174) on or before December 10, 2018.

      Dated November 29, 2018.

                                      BY THE COURT:

                                      Richard G. Kopf
                                      Senior United States District Judge
